Appellant was convicted of burglary, his punishment being assessed at five years confinement in the penitentiary.
Appellant sets forth in his motion for new trial several reasons why the judgment should be reversed. The first is that the verdict of the jury is contrary to the law and the evidence; second, that there is a material variance between the allegations in the indictment and the evidence adduced upon the trial in this: That said indictment charges the burglary to have been committed by entering a house, and does not allege the house to be a private residence, whereas the testimony developed the fact and was positive that said house was a private residence; hence, the proof was of a separate and distinct offense than that alleged. Both grounds would be serious if true, but we are unable to decide the matter, because the record does not contain a statement of facts.
Finding no reversible error in the record as presented, the judgment is affirmed.
Affirmed.